Citation Nr: 0022065	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-49 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle which granted service connection for hemorrhoids, 
rated zero percent disabling.  In the same decision, service 
connection was granted for hypertension, rated 10 percent 
disabling, and for irritable bowel syndrome (with 
diverticulosis, polyps, and adenoma), prostatitis, 
tonsillectomy, and residuals of corns removed from the right 
foot; each rated zero percent disabling.  Service connection 
was denied for gastroesophageal reflux, tinea cruris, and 
tinea pedis.  

In September 1994, the veteran noted his disagreement with 
the denial of service connection for gastroesophageal reflux, 
and disagreed with the disability ratings initially assigned 
his irritable bowel syndrome, hemorrhoids, and residuals of 
corn removal.

The claims file was subsequently transferred to the Roanoke 
RO pursuant the veteran's relocation.

This case was last at the Board in August 1996 at which time 
the case was remanded for further development of the evidence 
pertaining to the service-connected hemorrhoids.  In August 
1996, the Board denied service connection for 
gastroesophageal reflux, granted a 10 percent rating for the 
veteran's service connected irritable bowel syndrome, and 
granted a 10 percent rating for residuals of corn removal of 
the fourth and fifth right toes.  The issue set forth on the 
title page above is all that remains of this appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board observes that the veteran noted disagreement with 
the initial rating assigned to his service-connected 
hemorrhoids in August 1994 and has properly perfected his 
appeal as to that issue (but he did not express disagreement 
with regard to the effective date of award of service 
connection for that disorder).  Thus, the propriety of the 
rating from the effective date of the award through to the 
time when a final resolution of the issue has been reached, 
is currently before the Board.  See Grantham, supra; 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's service-connected hemorrhoids are manifested 
subjectively by anal burning, itching, and bleeding; clinical 
findings include internal and external irreducible 
hemorrhoids without objective evidence of thrombosis, 
fissures, or secondary anemia.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records show clinical findings and treatment 
concerning the veteran's hemorrhoids.  VA medical examination 
in May 1994 revealed continued hemorrhoidal symptoms, 
including burning and intermittent bleeding.  By August 1994 
decision, the RO granted service connection for hemorrhoids, 
rated noncompensable under Diagnostic Code 7336.  The veteran 
initiated a timely appeal of that decision, contending that 
the severity of the hemorrhoids warranted a disability rating 
in excess of zero percent.  

The veteran's appeal initially came to the Board in August 
1996, at which time a decision was issued that denied service 
connection for gastroesophageal reflux; granted a disability 
of 10 percent for the veteran's service connected irritable 
bowel syndrome; and granted a 10 percent rating for residuals 
of corn removal.  As to the claim for an increased evaluation 
for his service-connected hemorrhoids, the Board remanded 
that issue for further development, including VA examination.  

Medical records were obtained revealing VA outpatient 
treatment the veteran received between December 1998 and 
August 1999.  Records pertinent to this case include a March 
1999 outpatient report which reveals clinical findings of 
external hemorrhoids, with normal sphincter tone and no 
masses.  A colonoscopy in April 1999 revealed moderate 
diverticulosis at the transverse and ascending colon, and 
Grade 1 hemorrhoids.  An upper gastrointestinal endoscopy was 
also performed in April 1999, revealing marked erythema of 
the fist portion of the duodenum, friable antrum with mild 
erythema, and marked duodenogastric bile reflux.  Pre- and 
post-endoscopy diagnosis was anemia.  An outpatient report 
dated in December 1998 also reveals diagnoses of anemia and 
uncontrolled hypertension.

On VA fee-basis medical examination in October 1999, the 
physician noted that he had reviewed the veteran's claims 
file and the directives of the Board's August 1996 remand.  
The veteran complained of anal itching, soreness, and fecal 
leakage when he had diarrhea, and rectal bleeding once or 
twice a week, sometimes more.  He reported that there were 
times when he defecated where it seemed as though the toilet 
was filled with blood.  He denied ever having a thrombosed 
hemorrhoid, and reported that he self-treated his hemorrhoids 
with over-the-counter medication and sitz baths.  Rectal 
examination showed no fissure or fecal leakage.  There was a 
small external hemorrhoid at the 6:00 position that was noted 
as irreducible.  There was no evidence of bleeding or 
thrombosis.  Laboratory findings were negative for anemia.  
The physician diagnosed hemorrhoids, and indicated that they 
continued to be symptomatic as noted on this examination.

In March 2000, the veteran reported that he continued to 
self-treat the hemorrhoids with over-the-counter medication 
and sitz baths.  He complained of leakage and pain, and that 
he suffered from his hemorrhoids regularly.  He stated that 
there are times when his hemorrhoids "erupt to the point of 
shutting my lifestyle down completely."  He also reiterated 
that he experienced bleeding at times to such a degree that 
the toilet appeared "full of blood."  He described that 
such moments are very frightening and painful for him, and 
very frightening for his spouse.  The veteran stated his 
hemorrhoids were "painful, bothersome, problematic, messy 
and at times, embarrassing.  I've had to change my clothing 
because of blood leakage."

II.  Legal Criteria and Analysis

Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish a well-
grounded claim seeking an increased evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In this 
case, the veteran's claim is well grounded; therefore, VA has 
a duty to assist.  Review of the record does not reveal that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required to comply with 38 U.S.C.A. § 
5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

As noted, the veteran's service-connected hemorrhoids are 
rated under Diagnostic Code 7336, which provides the criteria 
for evaluation of external and internal hemorrhoids.  Mild or 
moderate symptoms warrant a noncompensable evaluation.  A 10 
percent evaluation is warranted where the hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation may be assigned if the evidence shows hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

As previously stated, a zero percent rating under Code 7336 
is warranted for hemorrhoids when they are characterized as 
"mild or moderate."  The terms "mild," "moderate," 
"moderately-severe," "severe," and "pronounced" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent on the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1999).  
Terminology such as "mild," "moderate," "moderately-
severe," "severe," and "pronounced" are used by VA 
examiners and others and although an element of evidence to 
be considered by the Board, are not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In this case, the Board finds that the current symptoms of 
the veteran's hemorrhoids most nearly approximate a 10 
percent disability evaluation under Code 7336.  Here, the 
totality of the evidence (most significantly the recent 
findings on medical examination in October 1999) has 
consistently shown that the veteran's hemorrhoids are 
productive of anal burning, itching, and bleeding as much as 
twice weekly.  The Board recognizes that VA physicians who 
examined the veteran have not characterized his hemorrhoids 
as either mild, moderate, or severe.  However, the majority 
of examination reports provide express notations confirming 
the nature of his symptomatology. 

The Board finds that the October 1999 medical examination 
results, along with the other medical evidence of record, 
serves to establish sufficient reasonable doubt regarding the 
increased severity of the symptoms of the veteran's 
hemorrhoids such as to warrant the assignment of a 10 percent 
rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The 
evidence of record reasonably supports an evaluation of 10 
percent for the veteran's hemorrhoids inasmuch as VA and fee-
based physicians have reported his irreducible hemorrhoids, 
apparently recurring with relative frequency, that are 
compatible with the criteria for a 10 percent rating under 
Diagnostic Code 7336.  In short, the Board finds that the 
veteran's disability picture more nearly approximates the 
schedular criteria for a 10 percent evaluation.  See 
38 C.F.R. § 4.7.

A higher evaluation of 20 percent, the maximum available, is 
not warranted on the facts of this case.  Although the 
veteran reports that he experiences bleeding because of his 
hemorrhoids, and clinical evidence of record reveals that he 
has been diagnosed with anemia in the past, such evidence 
does not tend to show that the anemia is caused by, or in any 
way secondary to, his hemorrhoids, as is required for a 20 
percent rating under Code 7336.  Rather, the recent 
laboratory and medical findings in October 1999 disclosed no 
anemia.  Similarly, the medical evidence is negative for 
fissures which would warrant an evaluation of 20 percent.

Finally, the Board has considered the concept of staged 
ratings pursuant to the guidelines of Fenderson, and finds 
that the totality of the evidence shows that symptoms of the 
veteran's hemorrhoids have consistently met or nearly 
approximated the criteria necessary for the evaluation of 10 
percent herein assigned effective from the date of the award 
of service connection for the disorder.


ORDER

A disability rating of 10 percent for hemorrhoids is granted, 
subject to the law and regulations governing the payment of 
monetary awards.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


